Citation Nr: 0844223	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  00-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an increased rating evaluation for 
recurrent low back pain with lumbosacral strain, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
April 1974.  He has additional service in the National Guard 
from November 1982 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2001, the veteran appeared via video conference 
before a Veteran's Law Judge.  The transcript has been 
associated with the claims file.

In an October 2001 decision, the Board denied the issues on 
appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, the Secretary filed a motion seeking summary 
affirmance of the October 2001 Board decision.  The motion 
also requested that the Court accept the motion in lieu of a 
brief and sought a stay of proceedings pending the outcome of 
other cases on appeal. 

In April 2003, the Court vacated the October 2001 Board 
decision and remanded the matter back to the Board for 
readjudication.  The Secretary of Veterans Affairs 
(Secretary) filed a notice of intent to appeal to the Federal 
Circuit in July 2003.  

In October 2003, the Federal Circuit stayed the appeal 
pending the outcome of other cases.  In May 2004, by mandate, 
the Federal Circuit vacated the Court Order of April 2003, 
and remanded the matter for further proceedings consistent 
with its decision in Conway v. Principi, 353 F.3d 1369 
(2004).

In July 2004, the Court again addressed the matters on appeal 
as well as a motion seeking a stay of proceedings filed by 
the Secretary.  The Court denied the Secretary's motion and 
again ordered that the October 2001 Board decision be vacated 
and remanded for readjudication.  

The Secretary filed a notice of intent to appeal the July 
2004 Court order in November 2004.  In February 2008, the 
Federal Circuit summarily affirmed the Court July 2004 Order.  
The corresponding Mandate was issued in April 2008.

Accordingly, the case is now before the Board for 
readjudication pursuant to the July 2004 Court Order and 
February 2008 Mandate by the Federal Circuit.

As noted above, the veteran was afforded a hearing before a 
Veterans Law Judge (VLJ) in August 2001.  The VLJ that 
presided over the hearing is no longer with the Board.  In a 
September 2008 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the VLJ who had 
conducted the August 2001 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2008).  The veteran stated in writing that he did not 
want another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2004 Court Order, which was affirmed by the Federal 
Circuit, focused on VCAA notice.  Specifically, the Court 
recognized the veteran's arguments that VA erred in not 
obtaining records and "investigating" all hospitalizations 
while he was on active duty, failed to obtain other documents 
pertaining to his claim, and failed to investigate his 1971 
accident.  The Court stated that VA failed to notify the 
veteran of who is responsible for obtaining the evidence 
necessary to substantiate his claim and failed to direct the 
veteran to submit evidence in his possession that pertains to 
his claims.  Thus, the Court found that the Board erred in 
concluding that the VCAA had been complied with, and 
consequently vacated the Board's October 2001 Order and 
remanded the claims for readjudication.

The evidence shows that the veteran was granted service 
connection and a 10 percent disability rating for his low 
back disability in February 1999.  The veteran filed a new 
claim seeking an increased rating for the low back disability 
in June 1999.  This claim was not treated as a notice of 
disagreement with the February 1999 RO decision.  No notice 
regarding the requirements for an increased rating was 
provided.  The RO denied the claim in a September 1999 
decision.

In June 1999, the veteran filed a claim for service 
connection for depression.  The only notice provided from VA 
requested records showing chronicity and continuity of 
treatment from April 15, 1974 to the present for depression 
and a back condition.  No other notice was provided.  The 
claim was denied in September 1999.

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et. seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a veteran of 
evidence, if any, needed to be obtained by the veteran and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

Additionally, for increased ratings claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazques-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008).

The record reflects that VA has not complied with the VCAA 
notice requirements for service connection claims, to include 
notice of the Dingess/Hartman v. Nicholson requirements, or 
for increased ratings claims, as articulated in Vazques-
Flores v. Peake; as such, a remand is required to provide 
appropriate VCAA notice.  38 U.S.C.A. § 5103(a) and; 38 
C.F.R. § 3.159(b).

In conjunction with the VCAA deficiencies, the veteran 
indicated that VA erred in not obtaining records and 
"investigating" all hospitalizations while he was on active 
duty and failed to investigate his 1971 accident.  Therefore, 
the RO should specifically request information from the 
veteran regarding these incidents.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

In this case, the veteran had a VA examination in August 1999 
for his low back disability.  Under the circumstances, the 
Board finds that a VA examination is required to determine 
the current state of the low back disability.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination).  Also, due to the VCAA 
deficiencies, after obtaining all relevant evidence, the 
veteran should be scheduled for another VA examination to 
determine the etiology of his depression.  

Finally, the veteran provided updated VA outpatient treatment 
records to the Board for consideration.  The veteran, 
however, did not waive his right to have the records reviewed 
by the RO.  Therefore, the RO must consider the records upon 
readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Kent v. Nicholson, 20 
Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), as well as 38 U.S.C.A. 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

With respect to the increased rating 
claim, the veteran should be notified 
that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on the 
veteran's employment and daily life.  The 
veteran must also be provided general 
notice of the requirements under the 
diagnostic codes under which the veteran's 
service-connected disability is rated 
(including all applicable spine codes and 
amendments since the commencement of the 
claim) as well as examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disorder and depression.  Any 
records that are not currently included in 
the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  

The RO should specifically request 
information regarding the veteran's 
hospitalizations while he was on active 
duty and his 1971 accident.

3.  The RO should schedule the veteran for 
a VA examination to assess the current 
condition of his low back disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should report the veteran's 
ranges of flexion, extension, lateral 
flexion, and rotation in degrees and note 
the presence or absence of muscle spasm.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range of 
motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

4.  The RO should schedule the veteran for 
a VA psychiatric examination for the 
purpose of determining the etiology of his 
depression.  The claims folder must be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review in 
the examination report or in an addendum.

Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  Based on 
examination findings, historical records, 
and medical principles, the VA examiner 
should give a medical opinion as to the 
likely etiology of the veteran's 
depression and specifically whether it is 
at least as likely as not that the veteran 
has depression which is etiologically 
related to his military service.

5.  Once all development is completed, the 
RO should then readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




